Citation Nr: 1724537	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  10-37 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a neck disorder, to include as due to fractured left zygomatic-maxillary complex (ZMC).

4.  Entitlement to service connection for a lumbar spine disorder.

5.  Entitlement to service connection for a left shoulder disorder, to include as due to a neck disorder, to include as due to fractured left zygomatic-maxillary complex.

6.  Entitlement to an initial compensable rating for fractured left zygomatic-maxillary complex (ZMC) prior to January 13, 2016, and in excess of 10 percent thereafter.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to July 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2013, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the claims file.

These matters were previously before the Board in August 2014, when they were remanded for further development.  They have now been returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the further delay with regard to the claims on appeal, but finds that a remand is once again necessary to comply with VA's duty to assist the Veteran in developing evidence to substantiate the claims.

Neck and Lumbar Spine

Regarding the claims for service connection for a neck disorder and a lumbar spine disorder, the Board directed in the August 2014 remand that attempts must be made  to obtain Workers' Compensation records from the Veteran's reported 1999 or 2002 motor vehicle accident and his back/neck injuries.  The record reflects that in January 2014, the Florida Department of Financial Services, Division of Workers' Compensation notified the RO that the medical records requested were confidential and were unable to be provided.  The RO sent the Veteran a letter in September 2014 requesting that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information, for health care providers that have provided treatment to the Veteran, but did not indicate that a VA Form 21-4142 was needed to obtain Workers' Compensation records.  Subsequently, in February 2016, the RO sent the Veteran another letter in which they informed the Veteran that the Florida Department of Financial Services could not provide VA with a copy of the requested records without a formal release of information.  The Veteran was asked to complete a return a VA Form 21-4142.  The record reflects that the Veteran submitted a completed VA Form 21-4142 that same month.  

According to the record, the RO attempted to retrieve the records in February 2016, but the VA Private Medical Records Retrieval Center rejected the request because the provider is non-private, and noted that the request "must be worked via the traditional process."  The claims file does not contain any indication that any further attempt to obtain the Workers' Compensation records has been made.  As such,  remand is necessary to attempt to obtain these records, including requesting that the Veteran provide a new VA Form 21-4142 as the February 2016 authorization has expired.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Also, concerning the claim for service connection for a neck disorder, the Board's August 2014 remand directed that the Veteran be afforded a VA examination to obtain a nexus opinion.  The examiner was asked to provide opinion as to whether it was at least as likely as not that the Veteran developed a neck disability in service, to include as a result of his ZMC fracture surgery, whether it was at least as likely as not that the Veteran developed a neck disability as a result of his service-connected ZMC fracture residuals, and whether it was at least as likely as not that the Veteran's neck disability was aggravated by his ZMC fracture.  

The Veteran underwent a VA examination in January 2016.  The examiner provided negative nexus opinions in response.  While the examiner provided a rationale for the opinion that it was less likely that the Veteran developed a neck disability in service, the examiner's rationale regarding the issue of secondary service connection was that the Veteran's service treatment records were silent for any neck pain or injury while in service, and that the Veteran did not seek care for his neck from 1964 to 1999, when he was involved in a motor vehicle accident.  As it appears that the examiner only provided a rationale addressing direct service connection, the opinion is inadequate, and remand is necessary for a supplemental medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Left Shoulder 

As indicated in the August 2014 remand, the Veteran's claim for service connection for a left shoulder disorder, to include as due to a neck disorder, is inextricably intertwined with the remanded claim for service connection for a  neck disorder, and therefore must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  The Board also notes that this issue was inexplicably excluded from the December 2016 Supplemental Statement of the Case.

Bilateral Eye Disorder

The Veteran claims service connection is warranted for a bilateral eye disorder due to his service-connected fractured left ZMC.  The Veteran underwent a VA eye examination in January 2010, where he was diagnosed with compound hyperopic astigmatism/presbyopia OU, mild cataracts OU, and having no ocular residuals of left ZMC fracture.  The examiner noted that the Veteran's April 1964 separation physical noted 20/20 unaided visual acuity, and that his complaints that his right eye "jumps" were likely due to simple myokymia, which was a benign and self-limited condition in most patients.  The examiner also stated that medical literature did not support a relationship between ZMC fracture and refractive error, and that genetic and possible environmental influences, and changes in the lens of the eye that occur normally with age are at least as likely as not to be responsible for the amount of hyperopic astigmatism shown by the Veteran.     

However, more recent VA treatment records from 2014 and 2015 also reflect that the Veteran is diagnosed with ocular hypertension, allergic conjunctivitis, and glaucoma suspect.  As the January 2010 examiner did not address whether  the Veteran's fractured left ZMC caused or permanently aggravated any of these disabilities, remand is needed to obtain an additional VA medical opinion addressing the theory of secondary service connection.      

Bilateral Hearing Loss

The Board's August 2014 remand also directed that a clarification opinion be obtained from the February 2010 VA examiner who provided an opinion regarding the etiology of the Veteran's bilateral hearing loss.  The examiner was advised that the service audiometric test results must be converted from American Standards Association (ASA) to International Standard Organization (ISO) units.  The examiner was then asked to provide another opinion on whether it is at least as likely as not that the Veteran's hearing loss was related to conceded in-service hazardous noise exposure.  The examiner was directed to discuss the significance of the changes in auditory thresholds shown in 1960, 1963 and 1964, when converted to ISO units, and the significance of the "normal" thresholds documented in the 1964 separation examination in regard to the likelihood that in-service noise exposure caused chronic hearing loss.  The examiner was also directed to address the likelihood that the Veteran's hearing loss was due to in-service noise exposure on a delayed or latent onset theory of causation.

In October 2014, the Veteran was afforded a VA examination and a medical opinion was obtained.  It was noted that the February 2010 VA examiner was unavailable.   While this examiner reviewed the claims file and rendered an opinion that the Veteran's hearing loss was less likely as not caused by or the result of noise exposure in service, the examiner did not appear to convert the results from ASA to ISO units, and thus did not contemplate the changes in auditory thresholds shown in 1960, 1963 and 1964 after conversion to ISO units, as directed to in the August 2014 remand.  As such, remand for a supplemental opinion is warranted.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Left ZMC

Regarding the increased rating claim for the Veteran's service-connected fractured left ZMC, the August 2014 remand directed that the Veteran be scheduled for a VA examination to determine the current severity of his ZMC fracture residuals.  The remand specifically directed that all necessary tests must be completed, including providing the Veteran with a CT scan. The Veteran was provided with VA examinations in September 2016; however, no CT scan was performed.  Therefore, an additional examination with CT imaging is required on remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records dated since November 2016 and associate them with the claims file.

2.  Contact the Veteran and specifically request that he complete a new VA Form 21-4142 regarding his Workers' Compensation records from the Florida Department of Financial Services, Division of Workers' Compensation.  Inform him that his previously completed and submitted medical authorization, dated in February 2016, allowing VA to obtain these confidential records since have expired (after the allotted 12 months).  Indicate that it is essential that he complete and return this new release form if he wants VA's assistance in obtaining these additional records.  If he completes and submits this new VA Form 21-4142, attempt to obtain these records.  Take all necessary steps to obtain these records if complications arise upon the initial request.

3.  After the above development has been completed, obtain an addendum opinion from the January 2016 VA neck examiner regarding the Veteran's claim of entitlement to service connection for a neck disorder.  If the examiner is no longer available, obtain an opinion from another appropriate examiner.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed neck disorder was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected fractured left ZMC [If the neck disorder is found to have been aggravated by the service-connected fractured left ZMC, the examiner should quantify the approximate degree of aggravation.] 

A complete rationale must be given for all opinions and conclusions expressed.

4.  Obtain a supplemental medical opinion from a medical professional with the appropriate expertise with regard to the Veteran's claim of entitlement to service connection for a bilateral eye disorder.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed eye disorder, including ocular hypertension, allergic conjunctivitis, cataracts, and glaucoma were caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected fractured left ZMC [If an eye disorder is found to have been aggravated by the service-connected fractured left ZMC, the examiner should quantify the approximate degree of aggravation.] 

A complete rationale must be given for all opinions and conclusions expressed.

5.  Obtain an addendum opinion from the October 2014 VA examiner regarding the Veteran's claim of entitlement to service connection for bilateral hearing loss.  If the examiner is no longer available, obtain an opinion from another appropriate examiner.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

The examiner is advised that the service audiometric test results must be converted from ASA to ISO units.

After conversion to ISO units, the examiner should  provide an opinion on whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss is related to the conceded in-service hazardous noise exposure during service.  In so doing, the examiner must discuss the significance of the changes in auditory thresholds shown in 1960, 1963 and 1964, when converted to ISO units, and the significance of the "normal" thresholds documented in the 1964 separation examination in regard to the likelihood that in-service noise exposure caused chronic hearing loss.  The examiner must address the likelihood that the Veteran's hearing loss is due to in-service noise exposure on a delayed/latent onset theory of causation. 

A complete rationale must be given for all opinions and conclusions expressed.

6.  Accord the Veteran an appropriate VA examination to determine the current severity of his left ZMC fracture residuals.  All subjective complaints and objective findings must be noted in the VA examination report.  The examiner must review the claims file.  All necessary tests must be completed, including providing the Veteran with a CT scan.  All opinions must be supported by a complete rationale.

7.  Then, after ensuring that the requested examinations and opinions comply with the remand specifications, and after any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case. The requisite period of time for a response should be afforded. The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




